United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.L., Appellant
and
NATIONAL AIR & SPACE
ADMINISTRATION, MARSHALL SPACE
FLIGHT CENTER, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1957
Issued: April 24, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 22, 2006 appellant filed a timely appeal from a schedule award decision of the
Office of Workers’ Compensation Programs dated July 27, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that he has greater
than a 21 percent binaural hearing loss for which he has received a schedule award.
FACTUAL HISTORY
On January 12, 2005 appellant, then a 69-year-old retired physical science technician,
filed a Form CA-2, occupational disease claim, alleging that he sustained an employment-related
hearing loss in both ears. He was first aware of the condition on June 1, 1998 and its relationship
to his employment on March 1, 1991. In support of his claim, appellant submitted an audiogram
conducted for Dr. Sam F. Frankel, Board-certified in otolaryngology, dated October 19, 2004.

By letters dated March 9, 2005, the Office requested that appellant and the employing
establishment provide a history of employment, including noise exposure and any medical
reports regarding hearing problems. On April 1, 2005 appellant responded that he had worked in
the manufacture and assembling of missiles and had tested rocket engines. He also submitted job
descriptions and requests for personnel action which indicated that he began federal employment
on May 13, 1955. By letter dated April 7, 2005, the employing establishment advised that
appellant retired on November 11, 1990 and due to several reorganizations most of the
information requested would not be available but that it was requesting appellant’s official
personnel file from the staging center in St. Louis.
On July 25, 2005 the Office referred appellant to Dr. Benjamin W. Light, a Boardcertified otolaryngologist, who was provided with a statement of accepted facts and the medical
record. In a report dated August 15, 2005, he described his examination and diagnosed bilateral
severe high frequency sensorineural hearing loss and opined that the condition was due to
employment-related noise exposure. Dr. Light recommended a hearing aid evaluation and
submitted results of audiometric testing performed by a certified audiologist. The audiogram,
performed on August 8, 2005 reflected testing at the frequency levels of 500, 1,000, 2,000 and
3,000 cycles per second (cps) and revealed the following: right ear -- 35, 35, 35 and 55 decibels;
left ear -- 30, 30, 40 and 55 decibels, respectively.
On August 16, 2005 the Office accepted that appellant sustained bilateral noise-induced
hearing loss and on May 8, 2006 he filed a schedule award claim. On June 21, 2006 hearing aids
were authorized. On January 22, 2005 an Office medical adviser noted his review of the record,
including Dr. Light’s report. He concurred with Dr. Light that appellant’s hearing loss was
caused by employment-related noise exposure. The Office medical adviser applied the Office’s
standardized procedures to the August 8, 2005 audiogram performed on Dr. Light’s behalf
finding that the recorded frequency levels at the 500, 1,000, 2,000 and 3,000 cps levels on the
right of 35, 35, 35 and 55 respectively totaled a decibel loss of 160. He then divided this total by
4 which resulted in an average loss of 40 decibels. The Office medical adviser then subtracted
the fence of 25 decibels to equal 15 decibels which he multiplied by the established factor of 1.5
to result in a 22.5 percent monaural hearing loss for the right ear. He then followed the same
procedure on the left, noting that testing for the left ear at the frequencies of 500, 1,000, 2,000
and 3,000 hertz revealed decibel losses of 30, 30, 40 and 55 decibels respectively, for a total of
155 decibels which, when divided by 4, resulted in an average hearing loss of 38.75 decibels.
The Office medical adviser then subtracted the fence of 25 decibels, for a total of 13.75 decibels
which he multiplied by the established factor of 1.5 finding a 20.63 percent monaural hearing
loss for the left ear. He then multiplied the 20.63 percent monaural hearing loss for the left ear,
as it was the lesser loss, by five which yielded a product of 103.15. The 103.15 was then added
to the 22.5 percent hearing loss for the right ear, to obtain a total of 125.65 which was divided by
6 in order to calculate a binaural hearing loss of 20.94 which, when rounded up, equaled a 21
percent binaural hearing loss.
By decision dated July 27, 2006, the Office granted appellant a schedule award for a 21
percent binaural hearing loss for 42 weeks compensation to run from August 8, 2005 to
May 28, 2006.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act1 specifies the number of
weeks of compensation to be paid for permanent loss of use of specified members, functions and
organs of the body.2 The Act does not, however, specify the manner by which the percentage
loss of a member, function or organ shall be determined. The method used in making such a
determination is a matter which rests in the sound discretion of the Office. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants.3 The Office evaluates industrial hearing loss in accordance with the standards
contained in the American Medical Association, Guides to the Evaluation of Permanent
Impairment (hereinafter A.M.A., Guides).4 Using the frequencies of 500, 1,000, 2,000 and 3,000
cps, the losses at each frequency are added and averaged.5 The “fence” of 25 decibels is then
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.6 The remaining
amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.7 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.8 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.9
ANALYSIS
The Board finds that the record establishes that appellant has no more than a 21 percent
binaural hearing loss. The Board initially notes that the audiogram dated October 19, 2004 does

1

5 U.S.C. §§ 8101-8193.

2

Id. at § 8107(c).

3

Renee M. Straubinger, 51 ECAB 667 (2000).

4

A.M.A., Guides (5th ed. 2001); Joseph Lawrence, Jr., 53 ECAB 331 (2002).

5

A.M.A., Guides, supra note 4.

6

Id.

7

Id.

8

Id.

9

Horace L. Fuller, 53 ECAB 775 (2002).

3

not comport with the appropriate Office standards.10 There is no indication that it was performed
by a certified audiologist, that the equipment was properly calibrated and it was not signed by
Dr. Frankel.11 Furthermore, testing was not done at the 3,000 level as required by the A.M.A.,
Guides.12
In July 2005, the Office referred appellant for a second opinion evaluation with Dr. Light.
The Board notes that the medical report submitted by Dr. Light conforms to applicable criteria
and thus, constitutes the weight of the medical evidence. The Office medical adviser reviewed
this report and audiometric findings and properly applied the Office’s standardized procedures to
determine that appellant had a 21 percent binaural hearing loss impairment.13 The audiogram
recorded frequency levels at the 500, 1,000, 2,000 and 3,000 cps levels on the right of 35, 35, 35
and 55 respectively totaled a decibel loss of 160. He then divided this total by 4 which resulted
in an average loss of 40 decibels. The Office medical adviser then subtracted the fence of 25
decibels to equal 15 decibels which he multiplied by the established factor of 1.5 to result in a
22.5 percent monaural hearing loss for the right ear. He then followed the same procedure on the
left, noting that testing for the left ear at the frequencies of 500, 1,000, 2,000 and 3,000 cps
revealed decibel losses of 30, 30, 40 and 55 decibels respectively, for a total of 155 decibels
which, when divided by 4 resulted in an average hearing loss of 38.75 decibels. He then
subtracted the fence of 25 decibels, for a total of 13.75 decibels which he multiplied by the
established factor of 1.5 finding a 20.63 percent monaural hearing loss for the left ear. The
Office medical adviser then multiplied the 20.63 percent monaural hearing loss for the left ear, as
it was the lesser loss, by five which yielded a product of 103.15. As the procedures provide, he
then added the 103.15 to the 22.5 percent hearing loss for the right ear to obtain a total of 125.65
which was divided by 6 in order to calculate a binaural hearing loss of 20.94 which, when
rounded up, equaled a 21 percent binaural hearing loss. The Board finds that appellant has not
established more than a 21 percent binaural hearing loss.

10

The Office has delineated requirements for the type of medical evidence used in evaluating hearing loss. The
requirements, as set forth in the Office procedure manual are, inter alia, that the employee undergo both audiometric
and otologic examination; that the audiometric testing precede the otologic examination; that the audiometric testing
be performed by an appropriately certified audiologist; that the otologic examination be performed by an
otolaryngologist certified or eligible for certification by the American Academy of Otolaryngology; that the
audiometric and otologic examination be performed by different individuals as a method of evaluating the reliability
of the findings; that all audiological equipment authorized for testing meet the calibration protocol contained the
accreditation manual of the American Speech and Hearing Association; that the audiometric test results include both
bone conduction and pure tone air conduction thresholds, speech reception thresholds and monaural discrimination
scores; and that the otolaryngologist’s report must include: date and hour of examination, date and hour of
employee’s last exposure to loud noise, a rationalized medical opinion regarding the relation of the hearing loss to
the employment-related noise exposure and a statement of the reliability of the tests. See Federal (FECA) Procedure
Manual, Part 3 – Medical, Requirements for Medical Reports, Chapter 3.600.8(a) (September 1995); Raymond Van
Nett, 44 ECAB 480 (1993).
11

Id.

12

A.M.A., Guides, supra note 4 at 250.

13

A.M.A., Guides, supra note 4 at 250.

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
greater than the 21 percent binaural hearing loss for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 27, 2006 be affirmed.
Issued: April 24, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

